Curia, per Savage, Ch. J.
The first question which presents itself-is, whether the lessee obgoods .and chattels fon a term, has an interestwhich is the; subject of -.a sale on execution.
It .is. well settled in the. .English courts, that the, lessee’s Interest in goods maybe sold,. (Gordon v. Harper, 7 T. R. 11, Ward v. Macauley, 4 id. 489, Manning's case, 8 Co. 191,) and the purchaser,is entitled to, the beneficial use-of them during the term.
The-next question is, whether,the Sheriff by a sale absolute; in,its terms, on an execution against the lessee, cap, di vest the lessor of his. interest ?
It is contended on the; part ¡of the. defendant in .error, that the.purchaser at the Sheriff ’s.sale acquires..a, complete title, and will hold-the. chattels .thus purchased, against the.lessor, or .general owner-; and severalau.thqrities.are,cited, to .support. that position. The cases cited, decide,-that; when goods of-a defendant are- sold, on execution,, and,» afterwards, the. judgment is reversed;.though the." judgment i‘s, that,the. defendant shall-be restored .to.-all he.hath lost, &.c,, yet in such case the purchaser shall hold the property, because .the Sheriff, at the time of the sale, had lawful authority to sell, and,-therefore, the defendant shall not be restored-to-the possession of the goods themselves, but shall receive the, value of them.
In a note to Matthew Manning's case, (8 Co. 191,) there is a case (Amner v. Loddington) in-pain).; Pinpoint held a *545tease fdr99years, df eé'rtain hdüs'ésin London. Byhiswill he dévised'theüi to his Wife for’her life, fed after her'death, to her children unpfeferréd. After his death, his Wife married Fulléshurst; atid on án execütídñ against Fulleshürst, the Sheriffs solddhe term -(By WhíÜh I understand the lease for'99 years):tb’Ltiddingtdn. Afterwards, the '.judgment oil Which the execution had issued,'and By'virtue ofwhi'ch the sale Was made, Was reversed, and the Wife of Fullesh'ttrst died. After her death, her daughter unprdférréd, Alic'e Fülleshürst, etiteréd anñ:máde a lease to'the plaintiff, Amrier. After several aigtitiients infhe Cothmdti Pleds, three several points were adjudged: 1. That the executory ‘devise Wa's good ; -2. That it could ñót'be destroyed By'a sale, either By the Wife or By the Sheriffs; and S. That the sale by the Sheriffs shtiuld stand, ñotwithstahdiñg'the reversal, arid the plaintiff in error should be restored to the value; for the Sheriffs, who madéthé sale, hácl lawful Büthbrityfd sell, and by the sale,'thé Véndee'hadanabsdlüfé property in the "term during the life of ike Wife ; arid jridgriierit was given for the plaintiff, Which wits afterwards affii'nled, dri a Writ df error, in the King’s Bench.
So in the case titidér consideration, the interest of the lessor cannot Be destroyed in Virtue of a sate either By Hústéd ■or the Sheriff. The purchaser from one 'dr the other, -possesses thé Merest df Hristed till the ‘expiration of the lease, and then the property reverts to the Original owner. A'contrary doctrine would‘give the Sheriff power, By virtue of an execution against one mail, to take the goods arid chattels of another, arid By a sale, to diVest the dw'rie'r rif Ms title.
That the correct doctriné is laid down in this nóte to Manning’s case, we have the authority of Lord Mansfield, in Cooper v. Chitty and Blackiston, (1 Burr. 34,) where he says, (speaking of Manning’s case among others,) “ None of these cases authorize the Sheriff to sell the goods of a third person; and it is admitted the vendee is not protected here, because at the time of the sale, the Sheriff had no authority to sell.” So in the case under consideration, the Sheriff had no authority to sell any thing but the goods of Husted. The *546vendee is protected in his purchase as between the parties to the judgment, but not when the interests of third persons are concerned. So President Pendleton, in Burnley v. Lambert, (1 Wash. Rep. 313,) commenting on Manning’s case, asks, “ But if an execution issue against the goods of A, and the Sheriff seize and sell the property of B, will it be said that this is done by lawful authority 1 surely not.” In Carter v. Simpson, (7 John. Rep. 536,) the Court say that no case admits a title in the purchaser, where the Sheriff acted without authority. In Storm v. Livingston, (6 John. Rep. 44,) the decision in favor of the purchaser rests on the want of evidence of demand and refusal, or actual conversion, one of which was necessary, because he came lawfully into possession, that is, by color of law. That case is no authority for saying that the purchaser acquired a good title, but the contrary.
My opinion, therefore, is, that the Sheriff had authority to sell the interest of Husted ; that it was not in bis power to divest Newman, the lessor, of his property in the goods ; nor has he done so. Newman, therefore, has no right of action against him. When the suit was commenced, Newman could not know that his goods would not be restored to him at the expiration of the lease. He was, therefore, premature in bringing his suit, unless an injury had been done to his reversionary interest. Had the Sheriff or any other person destroyed the goods, in that case, it would be apparent that they could not be restored, and' probably an action would lie at any time after the destruction of .them; but such is not this case. I am of opinion, that the judgment in the Court below should be reversed.
Judgment reversed.